I concur with my brothers that the judgment must be reversed, but for somewhat different reasons. In my opinion, it is impossible to measure appellee's damages by utilizing the "lost profits" concept. The general rule has long been that determining damages by showing lost profits is much too speculative. While there are exceptions to such general rule, such exceptions do not appear to be present in the case sub judice. In this case, the vending machines could not have produced a profit for anyone, absent the efforts of the owner of the establishment wherein the machines were located. Obviously, if the pizzeria had been located next to a high school, and if the owner had kept his establishment open for business for twenty-four hours each day, both the owner of the pizzeria and the owner of the machines would have profited. Nevertheless, such profits would still have been attributable to the diligence of the owner of the establishment, its location, and a number of other factors. There is nothing sacred about a foosball table, such as to make it capable of independently making a profit, absent the efforts of the proprietor making it available to the public. Essentially there is no difference between a vending machine and any other type of equipment, such as an automobile. Can it be argued that the owner of a limousine delivery service would be entitled to his loss of profits in renting the limousine to others under facts similar to this case? I think not. A better measure of damages would be the fair market value, on a rental basis, of the equipment in question. Almost every piece of equipment has a fair market rental value, which can be readily determined by the cost of renting the equipment from the dealer or manufacturer. In the event the equipment cannot be leased, except in those situations where the equipment is unique, its fair market rental value can be determined by simply capitalizing the cost. In summary, if the trial court found that the equipment was wrongfully withheld, the owner of the equipment should be entitled to recover a fair market rental *Page 331 
value during the period of its wrongful detention, as well as legal fees and related expenses.